Filed:  August 9, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent.
(SC S48604)
 
	On petition to review ballot title.
	Submitted July 19, 2001.
	Steven Novick, Portland, filed the petition for himself as
petitioner.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
	PER CURIAM
	This ballot title review proceeding is brought under
ORS 250.085(2) and concerns the Attorney General's certified
ballot title for a proposed initiative measure, denominated by
the Secretary of State as Initiative Petition 51 (2002). 
Petitioner is an elector who timely submitted written comments to
the Secretary of State concerning the content of the Attorney
General's draft ballot title and who therefore is entitled to
seek review in this court.  See ORS 250.085(2) (stating that
requirement).  We review the Attorney General's certified ballot
title to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d) (1999).  See ORS
250.085(5) (stating that requirement).
	Petitioner challenges the Attorney General's caption,
"yes" result statement, and summary.  We have considered each of
petitioner's arguments and conclude that none is well taken. 
Accordingly, we certify the following ballot title to the
Secretary of State:
AMENDS CONSTITUTION: PUBLIC-EMPLOYEE UNIONS
CANNOT 
"INFLUENCE" (UNDEFINED)
ELECTIONS FOR PUBLIC OFFICEHOLDERS
NEGOTIATING/APPROVING UNION MEMBER'S COMPENSATION
		RESULT OF "YES" VOTE: "Yes" vote prohibits public-employee unions from "influencing" (undefined)
elections for public officeholders
negotiating/approving union members' compensation;
violation restricts union's representation or
officeholder's activities.


		RESULT OF "NO" VOTE: "No" vote retains current
constitutional guarantee of free expression allowing
individuals and public-employee unions and associations
to participate in elections for all public
officeholders.
		SUMMARY:  Amends Constitution.  Constitution
currently guarantees individuals, organizations free
expression, including participation in political
campaigns to support, oppose public-office candidates. 
Measure prohibits public-employee unions (including
associations engaging in public-sector collective
bargaining) from "influencing" or attempting to
"influence" elections for public officeholders who will
or may:  negotiate or approve collective-bargaining
agreements affecting unions'/associations' members'
compensation; or approve budgets for members'
compensation.  Measure does not define "influencing." 
A union/association violating this prohibition cannot,
during the officeholder's term, represent employees in
the officeholder's jurisdiction.  If the
union/association is contractually obligated to
represent employees during the term of an officeholder
it supported, the officeholder cannot, during the term
after the election, participate in activities affecting
the union/association or its members.  Other
provisions.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).